Citation Nr: 0006329	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 through July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1996 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office and Insurance Center in 
St. Paul, Minnesota (hereinafter "RO"), denying service 
connection for PTSD, history of skin eruption, and history of 
facial burns. On the VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in March 1997, the veteran mentions having 
been sprayed with chemicals while in Vietnam.  The Board 
construes this written statement as a notice of disagreement 
with the RO's September 1996 denial of service connection for 
a skin disorder secondary to herbicide exposure.  This issue 
will be the subject of the remand portion of this decision. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of active service.

2.  There is no competent medical evidence that the veteran 
currently has PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in failing to grant 
him service connection for PTSD.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed. Cir. 1997). 

A grant of service connection for PTSD requires the veteran 
to present evidence of: a current diagnosis of PTSD; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and, medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet.App. 128, 138 
(1997). 

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

As an initial matter, the Board notes that 38 C.F.R. 
§ 3.304(f) (1999), which governs claims for service 
connection for PTSD, was changed on March 7, 1997, during the 
pendency of the veteran's claim.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999) has stated that 
where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the appellant applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet.App. 308 (1990).  

Because the rating decision denying the veteran service 
connection for PTSD was issued prior to the effective date of 
the current version of 38 C.F.R. § 3.304(f), the veteran was 
not given notice and opportunity to submit evidence and 
argument pursuant to the current version of the regulation.  
When addressing a question not addressed by the RO, the Board 
must consider whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, the Board must consider whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993). The Board finds that the old and 
new criteria for evaluating PTSD claims are substantially the 
same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. at 138.  The new revisions serve 
primarily to codify the Court's decision in Cohen, and bring 
38 C.F.R. § 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  Therefore, the veteran would not be 
prejudiced by the Board proceeding to the merits of the 
claim.  Indeed, a remand of this issue would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As discussed below, the essence of the changed element, a 
current diagnosis of PTSD, is the same under the revised 
version of the regulation as under the former version.  
Because the veteran must make the same showing under both the 
former and the revised regulation, he was not prejudiced by 
the RO's application of the former version.  In the absence 
of such prejudice, no corrective action is necessary.  

Prior to March 7, 1997, the regulation read, in relevant 
part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 
38 C.F.R. § 3.304 (1998).  

In March 1997, the regulation was amended to read, in 
relevant part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (1999).  

The earlier version of the statute requires medical evidence 
establishing a clear diagnosis of PTSD.  The later version of 
the statute requires medical evidence diagnosing PTSD in 
accordance with DSM-IV.  Both versions further require 
credible evidence of inservice stressors and a link 
established by medical evidence between the PTSD and the 
inservice stressors.  As discussed below, the veteran's claim 
for service connection for PTSD is not well grounded under 
either version of 38 C.F.R. § 3.304(f).  

The veteran's service personnel records indicate that his 
military occupational specialty was cargo handler.  The 
veteran was assigned to USARPAC Vietnam between January 1968 
and January 1969, and was involved in the Vietnam 
Counteroffensive Phase III and Tet Counteroffensive 
campaigns.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal with 60 device, the Sharpshooter 
(Rifle) Medal, and two Overseas Bars.  The veteran was not 
shown to have been engaged in actual combat and has not 
contended otherwise. 

Service medical records indicate that at the veteran's 
January 1967 induction physical examination, the examiner 
noted no psychiatric problems.  At his July 1969 separation 
examination, no psychiatric problems were reported by the 
veteran or noted by the examiner.  

In March 1996, the veteran filed a claim for compensation for 
several conditions, including PTSD.  In a statement dated 
April 1996, the veteran discussed his experiences while in 
Vietnam.  Allegedly, while stationed in Qui Nhon in February 
1968, the veteran came under attack for three or four days, 
with the enemy coming within one mile of his position.  
Later, the veteran came under mortar fire attacks, which 
killed seven of his friends.  In addition, the veteran was 
burned by a flare.  His eyes and face were bandaged and he 
was treated in the field.  

VA treatment records indicate that in May 1996 the veteran 
underwent psychological testing.  The examining psychologist 
administered the Minnesota Multiphasic Psychological 
Inventory (MMPI), the Mississippi Scale for Combat Related 
PTSD, and the Structured Interview Guide for DSM-III-R 
(SCID), PTSD Module.  The psychologist noted the veteran's 
personal, military, and medical histories.  In the opinion of 
the examining psychologist, the veteran "approached the MMPI 
in a manner that exaggerated his symptoms and problems and is 
likely to produce a distorted profile."  The psychologist 
noted that the veteran acknowledged some difficulty in 
understanding the test and that because "the test is part of 
an examination which may lead to palpable financial benefits, 
a conscious or unconscious attitude of 'include everything' 
is not uncommon."  Noting those cautions, the psychologist 
opined that the veteran's MMPI clinical profile suggests 
considerable depression and anxiety, as well as an inability 
to concentrate, periods of confusion, and loss of efficiency.  
The veteran's responses to the SCID indicated distressing, 
stressful combat episodes that fall outside the range of 
normal human experience.  The examining psychologist 
concluded that, "In general, psychological testing supports 
the diagnosis of PTSD for [the veteran], with the 
reservations already noted.  However, statements derived from 
psychological testing should be regarded as hypotheses 
requiring further evaluation."

In May 1996, the veteran underwent a VA PTSD examination.  
The examining physician noted the veteran's personal, 
military and medical histories.  The veteran reported that in 
Vietnam he was primarily involved with construction and was 
not in active fighting.  Regarding the criteria for PTSD, the 
examining physician opined that "the veteran perhaps barely 
makes the criteria" for Category A, and did not meet the 
criteria for Category B, C, D or E.  The examining physician 
believed that the veteran did have some evidence of PTSD 
symptoms, but that they were not of sufficient intensity or 
duration to warrant the diagnosis of PTSD.  He diagnosed: 
Axis I, chronic dysthymia and long-term alcohol dependence 
currently in remission and Axis II, no diagnosis.  He 
reported a GAF of 50 related to depression.  

In September 1996, the RO issued a rating decision denying 
service connection for, among other claims, PTSD.  The 
veteran submitted a notice of disagreement in December 1996, 
claiming that he had PTSD.  In April 1997, a request to 
schedule a VA psychiatric examination was issued.  The 
veteran's address of record was used and it was subsequently 
noted that he did not report for the examination.  In 
November 1999, the RO issued a supplemental statement of the 
case, using the same address, noting that the veteran had 
failed to report for a May 1997 VA examination and denying 
the claim for service connection for PTSD.  No correspondence 
was returned as not delivered.

Under both versions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires a current diagnosis of the 
condition.  The record in this case, however, lacks competent 
medical evidence diagnosing PTSD.  The VA psychologist who 
examined the veteran in May 1996 gave a qualified diagnosis 
of PTSD, but indicated that his opinion should be regarded as 
a hypothesis and that further validation was necessary.  The 
VA psychiatrist, who also examined the veteran in May 1996 
after reviewing the VA psychologist's report, diagnosed the 
veteran as having symptoms of insufficient duration and 
intensity to warrant a diagnosis of PTSD.  Thus, neither 
examiner diagnosed PTSD clearly or in accordance with 
38 C.F.R. § 4.125.  Under either version of 38 C.F.R. 
§ 3.304(f), in the absence of a diagnosis of PTSD, the 
veteran's claim for service connection for PTSD is not well 
grounded.  

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  Epps, 126 F.3d at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a) 
(West 1991).  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed.Cir. 1997).  However, the Board views the statement of 
the case and supplemental statement of the case provided by 
the RO and its discussion as sufficient to inform the veteran 
of the elements necessary to well ground his claim, and to 
explain why his current attempt fails.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-79 (1995).  

The veteran's representative also argues in a January 2000 
brief that the veteran did not receive notice of the May 1997 
VA examination and has requested a remand for a VA 
examination.  The representative's argument is unconvincing 
for the following reasons.  The representative cites to 
38 C.F.R. § 3.655(b) as requiring the veteran's claim to be 
denied because he failed to report for the examination.  This 
is incorrect, as a careful reading of the regulation reveals 
that "When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."  
38 C.F.R. § 3.655(b).  The record reflects that VA sent 
correspondence to the veteran at his last known address and 
that nothing was returned as not delivered.  This includes 
the scheduling of his May 1996 VA examination, to which he 
reported, as well as various documents and the statement of 
the case and supplemental statement of the case.  The VA used 
this same address in requesting the May 1997 examination.  In 
the absence of clear evidence to the contrary, it must be 
assumed that the VA discharged whatever duty it had to notify 
the veteran of the scheduling of the May 1997 VA examination.  
Gold v. Brown, 7 Vet.App. 315, 319-320.  There is no evidence 
sufficient to rebut the presumption of regularity supporting 
official acts of public officers in this case.  In the 
absence of contrary evidence supporting the veteran's 
representative's assertion, it must be concluded that he was 
sent notice of the scheduling of the May 1997 VA examination.  
As noted above, if a claim is not well-grounded the VA has no 
duty to assist the veteran.  Epps, 126 F.3d at 1469.  Thus, 
the veteran is not entitled to a VA examination and the VA's 
alleged failure to notify him of the examination requires no 
corrective action.  

ORDER

Entitlement to service connection for PTSD is denied, as not 
well grounded.  


REMAND

In September 1996, the RO denied the veteran's claims for 
PTSD, a skin disorder secondary to herbicide exposure, and 
facial burns.  On the VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in March 1997, the veteran mentions having 
been sprayed with chemicals while in Vietnam.  The Board 
construes this written statement as a notice of disagreement 
with the RO's September 1996 denial of service connection for 
a skin disorder secondary to herbicide exposure.  

The failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995).  See also 
Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  However, an 
appeal shall be returned to the Board only if perfected by 
filing a timely substantive appeal.  Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997).  See also In re Fee Agreement of Cox, 
10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and a 
Form 1-9 [substantive appeal], the BVA was not required--
indeed, it had no authority--to proceed to a decision") 
(citation omitted).  

Accordingly, further appellate consideration on the issue of 
service connection for history of skin eruptions secondary to 
Agent Orange exposure will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The RO should again review the record 
and issue the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to 
service connection for history of skin 
eruptions secondary to Agent Orange 
exposure.  The veteran and his 
representative should be given the 
required time to respond thereto in order 
to perfect an appeal.  

2.  The RO should specifically notify the 
veteran that the appeal on the skin 
disorder secondary to herbicides exposure 
issue, if denied, will be returned to the 
Board following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet.App. 93 
(1997).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Category Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

